Citation Nr: 0813071	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
March 1946, including combat service during World War II, and 
his decorations included the Combat Infantryman Badge.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remands the appellant's claim for further 
development.  Although the additional delay is regrettable 
given the age of the appellant, it is necessary to ensure 
that there is a complete record upon which to decide the 
claim so that she is afforded every possible consideration.  

The appellant is claiming entitlement to DIC under 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  She 
contends that the veteran's death was contributed to by 
aspiration pneumonia, which was due to an injury caused 
during a medical procedure performed at the VA Medical Center 
in San Antonio, Texas, in June 1992, in which an intubation 
tube was placed inappropriately, causing damage to structure 
of the veteran's larynx and leading to him having aspiration 
pneumonia.  

The death certificate indicates the veteran died on August 
[redacted], 2004.  The immediate cause of death was identified as 
acute renal failure and gastrointestinal hemorrhage of 
unknown cause that had their onset three weeks prior to 
death.  The underlying cause was identified as aortic 
insufficiency.  The death certificate also lists aspiration 
pneumonia as an "other significant condition contributing to 
death but not resulting in the underlying cause of death." 

In support of her claim, the appellant submitted VA treatment 
records (both inpatient and outpatient) from June 1992 
through August 2002, but these are not complete records.  
However, prior to veteran's death, the claims file contains 
VA treatment records for inpatient treatment from May 1992 
through April 1997 and outpatient treatment from July 1992 
through February 2002.  Earlier treatment records are also in 
the claims file, but are not relevant to the appellant's 
claim as they were before June 1992 when the alleged injury 
occurred.  

It is clear that not all VA treatment records have been 
obtained, especially the terminal records from immediately 
before the veteran's death.  The last full treatment record 
in the claims file obtained by VA is from February 2002.  
Treatment records subsequent to that date to the date of the 
veteran's death are most likely highly probative to the 
appellant's claim.  Here, the certificate of death reflects 
that the veteran died on August [redacted], 2004, at the Audie Murphy 
VA Hospital, and VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on 
remand, the veteran's VA treatment records should be obtained 
from March 2002 to August 2004, particularly the terminal 
records.

After the above development is complete, the claims file 
should be forwarded to an appropriate medical expert to 
obtain medical opinions necessary to adjudicate the 
appellant's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records from 
the VA Medical Center in San Antonio, Texas, 
for treatment from March 2002 to August 2004.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the claims file should be 
forwarded to an appropriate VA examiner.  
The claims file must be provided to the 
medical expert for review and such review 
should be noted in his/her report.

a)	Is it at least as likely as not that the 
traumatic intubation seen in the June 1992 
surgical records and the resulting injuries 
to the structures of the veteran's larynx 
was the proximate cause of the veteran's 
subsequent throat problems and aspiration 
pneumonia?  If so, is it at least as likely 
as not that the traumatic intubation was due 
to either A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment; or B) an 
event not reasonably foreseeable.

b)	If the answer to the above is in the 
affirmative, is it at least as likely as not 
that the veteran's aspiration pneumonia 
contributed substantially or materially to 
the veteran's death, combined to cause his 
death, or aided or lent assistance to the 
production of his death?  

3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and that the VA 
medical expert's report is complete, the 
appellant's claim should be readjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

